DETAILED ACTION	
In Applicant’s Response dated 2/9/2022, Applicant amended claims 21 to 42; and argued against all rejections previously set forth in the Office action dated 11/23/2021.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 25, 26, 27, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 41, 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al., Pub. No.: 2011/0117878A1, in view of Hui, Pub. No.: 2011/0288763A1, and further in view of Pfeffer, Pub. No.: 2009/0284348A1. 
With regard to claim 21:
(paragraph 68: “The dispatch center 202 may communicate in a traditional manner with an emergency communication system 203 so that the dispatcher can identify relevant professional responders who are assigned to cover the relevant area form which a call has originated, and to send those responders to respond to the call. For example, a dispatcher may cause emergency medical technicians in an ambulance to go on the call or may cause fire teams to deploy. Other responses may be orchestrated by the dispatcher according to the relevant standards of a particular dispatching office. In addition, the professional responders may be connected via voice and data with the other sub-systems described below, much in the same manner as lay responders, but the capabilities provided to the professional responders may be greater and more complex in character”); displaying a map at a user interface with an incident location for the at least one EMS response (see figure 9 for incident start in the map, paragraph 136: “The screen in this example is split mainly into a map area and a data area. The map area is centered around a victim represented by icon 504, and may have been retrieved automatically as soon as the dispatcher typed a location into their computer terminal. A circle 506 may be shown around the icon for the victim, showing a zone of uncertainty for the victim's location, which may be brought on because the caller's communication device does not have precise location capabilities (e.g., their GPS could not work in a dense city and tower triangulation is imprecise). A broader circle 502 indicates a candidate zone around the victim. This circle may circumscribe the area within which the system will look for potential lay responders, and the size of the initial circle may be selected automatically, such as to be a predetermined radius, or based on estimated time for lay responders to arrive at the victim. For example, real-time traffic data may be obtained by a system to determine how long it would take a lay responder to get from one location to another, or time for the lay responder to run to location may be determined (such as by plotting a hypothetical travel path for the lay responder). If the dispatcher does not see enough lay responders in the circle, the dispatcher may provide an input to change the size of the circle, such as by dragging the circle in or out on a touch screen display.. ”); populating the map with a visual representation of an route for the EMS vehicle, the route comprising the incident location (see figure 9 for incident start in the map, paragraph 182 and 183: “FIG. 9 illustrates a graphical user interface displayed when the user selects the navigation button 802. One part of the display includes a status section 902 and another part of the display includes a map section 904. The status section 902 includes one or more fields identifying information about the EMS vehicle trip. For example, the fields of the status section 902 may include one or more of a Unit field 906 identifying the name of the EMS vehicle for which information is displayed, a Crew unit 908 identifying one or more crew members of the EMS vehicle, a Status unit 910 identifying the status of the trip (e.g. " transporting" or "en route to patient"), an ETA field 912 identifying an estimated time of arrival at the destination, a Destination field 914 identifying the destination of the EMS vehicle (e.g. the hospital), and a Patch Info field 916 identifying a phone number or other information for contacting the EMS vehicle destination (e.g. the hospital). The map section 904 may display street information along with the origin, destination, route identification, and/or progress information. The navigation device 710 may also supply vehicle status information for display, which may also be useful when a transport has not yet begun. A user may select a Cycle Feeds button 918 in order to continuously transition the display between one or more of the various displays. The information illustrated in FIG. 9 would normally be available only to the driver 712 in the front of the ambulance 701, but because BOA device 704 is communicably coupled to the navigation device 710, the BOA device 704 can display all or a selected subset of the information available to the navigation device 710.”); and a destination for patient transport ( paragraph 182 and 183: “FIG. 9 illustrates a graphical user interface displayed when the user selects the navigation button 802. One part of the display includes a status section 902 and another part of the display includes a map section 904. The status section 902 includes one or more fields identifying information about the EMS vehicle trip. For example, the fields of the status section 902 may include one or more of a Unit field 906 identifying the name of the EMS vehicle for which information is displayed, a Crew unit 908 identifying one or more crew members of the EMS vehicle, a Status unit 910 identifying the status of the trip (e.g. " transporting" or "en route to patient"), an ETA field 912 identifying an estimated time of arrival at the destination, a Destination field 914 identifying the destination of the EMS vehicle (e.g. the hospital), and a Patch Info field 916 identifying a phone number or other information for contacting the EMS vehicle destination (e.g. the hospital). The map section 904 may display street information along with the origin, destination, route identification, and/or progress information. The navigation device 710 may also supply vehicle status information for display, which may also be useful when a transport has not yet begun. A user may select a Cycle Feeds button 918 in order to continuously transition the display between one or more of the various displays. The information illustrated in FIG. 9 would normally be available only to the driver 712 in the front of the ambulance 701, but because BOA device 704 is communicably coupled to the navigation device 710, the BOA device 704 can display all or a selected subset of the information available to the navigation device 710. ”); and updating, in the visual representation, a status of the EMS vehicle in real-time along the route (paragraph 182: “FIG. 9 illustrates a graphical user interface displayed when the user selects the navigation button 802. One part of the display includes a status section 902 and another part of the display includes a map section 904. The status section 902 includes one or more fields identifying information about the EMS vehicle trip. For example, the fields of the status section 902 may include one or more of a Unit field 906 identifying the name of the EMS vehicle for which information is displayed, a Crew unit 908 identifying one or more crew members of the EMS vehicle, a Status unit 910 identifying the status of the trip (e.g. " transporting" or "en route to patient"), an ETA field 912 identifying an estimated time of arrival at the destination, a Destination field 914 identifying the destination of the EMS vehicle (e.g. the hospital), and a Patch Info field 916 identifying a phone number or other information for contacting the EMS vehicle destination (e.g. the hospital).” See also paragraph 175). 
Barash does not disclose the aspect wherein the route is the entire route. 
However Hui discloses the aspect of populating the map with a visual representation of an entire route for the vehicle, the entire route comprising the start location and a destination for transport (fig. 7, paragraph 38 and 39: “In an exemplary embodiment, the map adjusting unit 503 is communicatively coupled with the display controller 515 (including the 3D scene generating unit 521) to generate the three-dimensional map image illustrating the full route including the destination, as shown in FIG. 7. More specifically, the map adjusting unit 503 transforms the flat visual ground 450 to the convex visual ground 460 and the display controller 515 is adapted to generate such map image to provide the full route 410 including the vehicle's current position 420 and a destination 470. 
[0039] It is noted that the full route view in FIG. 7 can always be shown to the user no matter how far the destination is located since the curvature of the convex surface 460 can be adjusted by changing certain parameters in a mathematical model. For example, as illustrated in FIG. 6a, a convex surface 610 can be defined by an equation 620, and the curvature of the convex surface 610 can be adjusted by changing parameters "a" and "b".”); and updating, in the visual representation, a status of the vehicle in real-time along the entire route (paragraph 14: “In still a further embodiment, the navigation system may further include a wireless communication device, which is adapted to retrieve most updated map and traffic information from a remote server, the Internet or other communication networks, is communicatively coupled with the map adjusting unit and the route generating unit to present the full route to the user with most updated information.”).It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Hui to Barash so the dispatch can always know the location of the EMS vehicle and the progress along the route to provide guidance to the EMS personal and to warn them of potential issues and update the progress of the transported patient/victim. 
Barash and Hui do not disclose the aspect of assigning at least one EMS response of the plurality of EMS responses corresponding to a plurality of incidences to an EMS vehicle; 
 	However Pfeffer discloses the aspect of assigning at least one EMS response (paragraph 67: “”FIG. 4B illustrates mobile device 400 with a second responder interface screen 410 in accordance with an exemplary embodiment. Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury. The dispatch request may also include any additional information to assist responders such as a notification of gun fire, a notification of a toxic chemical spill, etc. The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. Alternatively, the responder may ignore the dispatch request.) of the plurality of EMS corresponding to a plurality of incidences to an EMS vehicle; (fig. 8b , paragrpah 105: “FIG. 8B is a screen shot of a situation overview screen 805 of the dispatcher interface in accordance with an exemplary embodiment. Situation overview screen 805 provides a dispatcher with status information corresponding to a plurality of active incidents. The dispatcher can use situation overview screen 805 to simultaneously monitor the plurality of active incidents, to drill down and obtain additional information regarding any of the plurality of active incidents, and/or to close out incidents. The dispatcher can also use situation overview screen 805 to obtain various map views corresponding to any of the plurality of active incidents, to locate responders associated with any of the plurality active incidents, etc.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Pfeffer to Barash and Hui
so the system can keep track of multiple different incidents and assign different responders to different incidents that fit the situation that would best fit the needs of the incidents and minimize casualty and damages. 

With regard to claim 22:
Barash and Hui and Pfeffer disclose the method of claim 21, comprising updating the status of the EMS vehicle in real-time based on global positioning system (GPS) location updates (Barash paragraph 175: “Referring again to FIG. 7, the mobile environment 701 is an ambulance or other EMS vehicle--for example a vehicular mobile environment (VME). The mobile environment may also be the local network of data entry devices as well as diagnostic and therapeutic devices established at time of treatment of a patient or patients in the field environment--the "At Scene Patient Mobile Environment" (ASPME). The mobile environment may also be a combination of one or more of VMEs and/or ASPMEs. The mobile environment may include a navigation device 710 used by the driver 712 to track the mobile environment's position 701, locate the mobile environment 701 and/or the emergency location, and locate the transport destination. The navigation device 710 may include a Global Positioning System ("GPS"), for example. The navigation device 710 may also be configured to perform calculations about vehicle speed, the travel time between locations, and estimated times of arrival. The navigation device 710 is located at the front of the ambulance to assist the driver 712 in navigating the vehicle. The navigation device 710 may be, for example, a RescueNet.RTM. Navigator onboard electronic data communication system available from Zoll Data Systems of Broomfield, Colo.”). 

With regard to claim 25:
Barash and Hui and Pfeffer disclose The method of claim 21, comprising: updating a status of a first EMS response of the at least one EMS response to indicate an assignment acceptance of the first EMS response (Barash paragraph 48: “Referring now more specifically to the smart phone 110 of responder 104A, the screen of the smart phone 110 shows an example of what the responder 104A may see after she has been notified about the victim's 102 problem and has affirmatively responded that she would like to take part in the response--thus converting herself from a candidate responder to a confirmed responder.”). 

With regard to claim 26:
Barash and Hui and Pfeffer disclose the method of claim 21, wherein the user interface comprises a dispatch screen (Barash paragraph 135: “FIG. 5 shows an example screen shot for a dispatcher. In general, this screen shot provides an example of the type of data a dispatcher may see as the dispatcher selects lay responders to respond to an emergency event that has been called in by telephone.”). 

With regard to claim 27:
Barash and Hui and Pfeffer disclose the method of claim 21, comprising displaying, at the user interface screen, a list of the plurality of EMS responses with a status of each EMS response (Barash fig. 5 paragraph 141: “The confirmed responder's area 510 shows two responders who were invited and responded affirmatively, and thus are presumptively en route to the victim. These responders are again, a level 1 responder and a level 4 responder, who may be a general physician (where level 6 responders could be emergency room or critical care physicians). Dr. Langhans in this example is relatively close to the park where the victim is located, and thus may be expected to arrive there soon.”). 


With regard to claim 29:
(Barash paragraph 140 and 141: “The selected responder's area shows responders who have received an invitation to respond. A dispatcher may move someone from area 514 to area 512 by selecting their entry and then dragging it upward from one area to the next. Here, the dispatcher has selected a level 1 responder, which may be someone who has shown proficiency for CPR with a downloaded application but is not CPR certified. That user, Tony Oilo, has not yet responded. Although not shown, the entry could also be accompanied by a digital clock that shows the elapsed time since the responder has been invited so that, after a time, the dispatcher can cancel the invitation and invite a different candidate. The confirmed responder's area 510 shows two responders who were invited and responded affirmatively, and thus are presumptively en route to the victim. These responders are again, a level 1 responder and a level 4 responder, who may be a general physician (where level 6 responders could be emergency room or critical care physicians). Dr. Langhans in this example is relatively close to the park where the victim is located, and thus may be expected to arrive there soon. ”). 

With regard to claim 30:
Barash and Hui and Pfeffer disclose the method of claim 27, comprising displaying a location and a nature of the respective incidence of the plurality of incidences corresponding to each of the plurality of EMS responses (Pfeffer fig. 8b , paragrpah 105: “FIG. 8B is a screen shot of a situation overview screen 805 of the dispatcher interface in accordance with an exemplary embodiment. Situation overview screen 805 provides a dispatcher with status information corresponding to a plurality of active incidents. The dispatcher can use situation overview screen 805 to simultaneously monitor the plurality of active incidents, to drill down and obtain additional information regarding any of the plurality of active incidents, and/or to close out incidents. The dispatcher can also use situation overview screen 805 to obtain various map views corresponding to any of the plurality of active incidents, to locate responders associated with any of the plurality active incidents, etc.”).

With regard to claim 31:
Barash and Hui and Pfeffer disclose the method of claim 27, comprising associating run numbers and determinant codes (Barash fig. 5, paragraph 137: “In the data apportion of the screen 500, and at the top, there is shown an emergency information area 508, where various data about an event may be displayed, such as the location of the victim (in plain English and lat/long), and a description of the event that the dispatcher may have entered upon receiving a call. Such a description may then be sent automatically to any responder that becomes confirmed in the system, or even to potential responders in an invitation. The area 508 also includes a selectable button that, when the dispatcher presses it and holds it down, causes the dispatchers speech to be broadcast to all responders (e.g., all confirmed lay responders and all professional responders), such as when the dispatcher wants to broadcast instructions to the team. Other similar controls may also be provided as needed.”) with each of the plurality of EMS responses (Barash paragraph 141: “The confirmed responder's area 510 shows two responders who were invited and responded affirmatively, and thus are presumptively en route to the victim. These responders are again, a level 1 responder and a level 4 responder, who may be a general physician (where level 6 responders could be emergency room or critical care physicians). Dr. Langhans in this example is relatively close to the park where the victim is located, and thus may be expected to arrive there soon.”). 

With regard to claim 32:
Barash and Hui and Pfeffer disclose the method of claim 21, comprising associating dispatch notes with each EMS response of the at least one EMS response (Barash paragraph 138: “A messages area 516 at the bottom of the data area provides a location in which a dispatcher can enter textual messages to be sent to the responders. Other data input and output may also be provided in one or more pop up boxes that may appear depending on the context of the system that the dispatcher is controlling.”). 

With regard to claim 33:
Barash and Hui and Pfeffer disclose the method of claim 21, comprising associating one or more time stamps with each EMS response of the at least one EMS response (Pfeffer paragraph 67: “”FIG. 4B illustrates mobile device 400 with a second responder interface screen 410 in accordance with an exemplary embodiment. Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury. The dispatch request may also include any additional information to assist responders such as a notification of gun fire, a notification of a toxic chemical spill, etc. The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. Alternatively, the responder may ignore the dispatch request.). 

With regard to claim 34:
Barash and Hui and Pfeffer disclose The method of claim 33, wherein the one or more time stamps associated with each EMS response of the at least one EMS response indicate one or more response times for a crew assigned to the respective EMS response (Pfeffer fig. 7, paragraph 103: “Queue manager 706 can also allow the dispatcher to track the progress of the response. Queue manager 706 includes a dispatched assets list which identifies the dispatched responders, the mode of transportation of the dispatched responders, an agency or team with which the dispatched responders are associated, qualifications of the dispatched responders, an estimated time of arrival of the dispatched responders, etc. Based on the progress shown on dynamic map 702 and queue manager 706 and/or based on the updates/reports received from responders or other sources, the dispatcher may decide to manually modify the dispatch by adding or removing responders. In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided to agencies involved in the response such that the agencies can track and monitor their own responders. In an exemplary embodiment, all agencies associated with the task management system can agree to follow the dispatch generated by the task management system.”).
.  
With regard to claim 35:
Barash and Hui and Pfeffer disclose The method of claim 33, comprising: associating a first time stamp of the one or more time stamps with a first status of a first EMS response of the at least one EMS response (Pfeffer paragraph 67: “”FIG. 4B illustrates mobile device 400 with a second responder interface screen 410 in accordance with an exemplary embodiment. Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury. The dispatch request may also include any additional information to assist responders such as a notification of gun fire, a notification of a toxic chemical spill, etc. The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. Alternatively, the responder may ignore the dispatch request.); and associating at least a second time stamp associated with a second and different status of the first EMS response of the at least one EMS response (Pfeffer see fig. 7, paragraph 103: “Queue manager 706 can also allow the dispatcher to track the progress of the response. Queue manager 706 includes a dispatched assets list which identifies the dispatched responders, the mode of transportation of the dispatched responders, an agency or team with which the dispatched responders are associated, qualifications of the dispatched responders, an estimated time of arrival of the dispatched responders, etc. Based on the progress shown on dynamic map 702 and queue manager 706 and/or based on the updates/reports received from responders or other sources, the dispatcher may decide to manually modify the dispatch by adding or removing responders. In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided to agencies involved in the response such that the agencies can track and monitor their own responders. In an exemplary embodiment, all agencies associated with the task management system can agree to follow the dispatch generated by the task management system.”).

With regard to claim 36:
Barash and Hui and Pfeffer disclose the method of claim 35, wherein the first time stamp (Pfeffer see fig. 7, paragraph 103: “Queue manager 706 can also allow the dispatcher to track the progress of the response. Queue manager 706 includes a dispatched assets list which identifies the dispatched responders, the mode of transportation of the dispatched responders, an agency or team with which the dispatched responders are associated, qualifications of the dispatched responders, an estimated time of arrival of the dispatched responders, etc. Based on the progress shown on dynamic map 702 and queue manager 706 and/or based on the updates/reports received from responders or other sources, the dispatcher may decide to manually modify the dispatch by adding or removing responders. In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided to agencies involved in the response such that the agencies can track and monitor their own responders. In an exemplary embodiment, all agencies associated with the task management system can agree to follow the dispatch generated by the task management system.”) and the at least the second time stamp correspond to different EMS response statuses of a plurality of EMS response statuses (Pfeffer paragraph 67: “”FIG. 4B illustrates mobile device 400 with a second responder interface screen 410 in accordance with an exemplary embodiment. Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury. The dispatch request may also include any additional information to assist responders such as a notification of gun fire, a notification of a toxic chemical spill, etc. The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. Alternatively, the responder may ignore the dispatch request.). 

With regard to claim 37:
Barash and Hui and Pfeffer disclose The method of claim 36, wherein the plurality of EMS response statuses comprise assigned, en route, at scene, transporting, at destination, partially available, and complete (Barash paragraph 140 and 141: “The selected responder's area shows responders who have received an invitation to respond. A dispatcher may move someone from area 514 to area 512 by selecting their entry and then dragging it upward from one area to the next. Here, the dispatcher has selected a level 1 responder, which may be someone who has shown proficiency for CPR with a downloaded application but is not CPR certified. That user, Tony Oilo, has not yet responded. Although not shown, the entry could also be accompanied by a digital clock that shows the elapsed time since the responder has been invited so that, after a time, the dispatcher can cancel the invitation and invite a different candidate. The confirmed responder's area 510 shows two responders who were invited and responded affirmatively, and thus are presumptively en route to the victim. These responders are again, a level 1 responder and a level 4 responder, who may be a general physician (where level 6 responders could be emergency room or critical care physicians). Dr. Langhans in this example is relatively close to the park where the victim is located, and thus may be expected to arrive there soon. ”).
 
With regard to claim 38:
Barash and Hui and Pfeffer disclose The method of claim 36, wherein each EMS response status of the different EMS responses statuses is associated with a respective duration based on the first time stamp and the at least the second time stamp (Pfeffer paragraph 67: “”FIG. 4B illustrates mobile device 400 with a second responder interface screen 410 in accordance with an exemplary embodiment. Second responder interface screen 410 illustrates a dispatch request received on mobile device 400 from the task management system. The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury. The dispatch request may also include any additional information to assist responders such as a notification of gun fire, a notification of a toxic chemical spill, etc. The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. Alternatively, the responder may ignore the dispatch request.).  and the second time stamp (Pfeffer see fig. 7 for dispatch time, paragraph 103: “Queue manager 706 can also allow the dispatcher to track the progress of the response. Queue manager 706 includes a dispatched assets list which identifies the dispatched responders, the mode of transportation of the dispatched responders, an agency or team with which the dispatched responders are associated, qualifications of the dispatched responders, an estimated time of arrival of the dispatched responders, etc. Based on the progress shown on dynamic map 702 and queue manager 706 and/or based on the updates/reports received from responders or other sources, the dispatcher may decide to manually modify the dispatch by adding or removing responders. In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided to agencies involved in the response such that the agencies can track and monitor their own responders. In an exemplary embodiment, all agencies associated with the task management system can agree to follow the dispatch generated by the task management system.”).
 

With regard to claim 41:
Barash and Hui and Pfeffer disclose the method of claim 21, comprising providing facility information for the destination for the patient transport (Barash paragraph 184: “Where community responders have identified themselves or have been identified by a dispatcher, the map section 904. The system shown in the above figures may also be able to provide additional functionality to a responder such as an EMT. For example, the BOA device 704, in communication with the navigation device 710, may be configured to provide additional mapping and/or navigation information. The BOA device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status. The BOA device 704 may also be in communication with the enterprise workstation 722 of the hospital or other destination to permit preregistration or partial preregistration of the patient 716. A hospital without availability shows up for the ambulance driver 712 as not available. The BOA device 704 may be configured to display such information simultaneously with a map and/or during navigation, to facilitate destination selection. This information may be obtained over the network 720 from an enterprise server 726 or 728 and/or from an enterprise workstation 722 and/or from the navigation device 710.”). 

With regard to claim 42:
Barash and Hui and Pfeffer disclose the method of claim 21, comprising providing non-verbal communications between an EMS crew of the EMS vehicle and a remote dispatch service (Barash paragraph 138: “A messages area 516 at the bottom of the data area provides a location in which a dispatcher can enter textual messages to be sent to the responders. Other data input and output may also be provided in one or more pop up boxes that may appear depending on the context of the system that the dispatcher is controlling.”). 



Claims 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al., Pub. No.: 2011/0117878A1, in view of Hui and Pfeffer, and further in view of Grange, Pub. No.: 2008/0278311A1. 
With regard to claim 23:
Barash and Hui and Pfeffer do not disclose the method of claim 21, comprising updating the status of the EMS vehicle in real-time based on one or more of a traffic status or a road status.
However Grange discloses the aspect of updating the status of the EMS vehicle in real-time based on one or more of a traffic status or a road status.  (paragraph 11: “In one embodiment, the method further comprises displaying a status of the one or more emergency services vehicle's by placing a mouse cursor over an icon of the one or more emergency services vehicle. The status displayed is selected from the group consisting of fuel status, engagement status, patient vital signs and emergency personnel onboard the one or more emergency services vehicle. In another embodiment, the current weather conditions are displayed on the display and are selected from the group consisting of wind conditions, visibility, weather warnings and cloud conditions. In another embodiment, the icons are animated and the icons change color to indicate a status of the one or more emergency vehicle. In another embodiment, the location of the one or more emergency vehicle is updated in real time.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Grange to Barash and Hui and Pfeffer so the dispatch can get up to date information about weather and 

With regard to claim 24:
Barash and Hui and Pfeffer and Grange disclose The method of claim 21, comprising updating the status of the EMS vehicle in real-time based on weather (Grange paragraph 11: “In one embodiment, the method further comprises displaying a status of the one or more emergency services vehicle's by placing a mouse cursor over an icon of the one or more emergency services vehicle. The status displayed is selected from the group consisting of fuel status, engagement status, patient vital signs and emergency personnel onboard the one or more emergency services vehicle. In another embodiment, the current weather conditions are displayed on the display and are selected from the group consisting of wind conditions, visibility, weather warnings and cloud conditions. In another embodiment, the icons are animated and the icons change color to indicate a status of the one or more emergency vehicle. In another embodiment, the location of the one or more emergency vehicle is updated in real time.”).


Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al., Pub. No.: 2011/0117878A1, in view of Hui and Pfeffer, and further in view of Wons, 2011/0010087A1. 

Barash and Hui and Pfeffer disclose The method of claim 27, wherein the plurality of EMS responses comprises one or more emergency responses (Barash paragraph 129 and 130: “The process begins at step 402, where a client device (where a client is generally a device for a particular user, and a server is a device that provides information to multiple client devices), such as a telephone, calls into a dispatch service to report an emergency that is occurring. The dispatch service receives a report at box 402, the dispatcher keys in the data reported by the caller, and the dispatcher causes a notification to be triggered. Before triggering the notification, the dispatch component may communicate with a notifier/communication hub to determine whether there are lay responders in the area, how many there are, what type of lay responders they are, and how close they are to the location of the caller. In addition, the dispatcher may determine whether to trigger a notification to lay responders in any event, for example, if professional responders are sufficiently close to the location that lay responders would not provide much additional benefit. At box 408, the data acquired by the dispatcher, which may include data representing a location of the caller, may be reported out, both to the client devices of professional responders, at box 410, and to the hub at box 412. The professional responders may dispatch in a conventional manner and begin heading toward the event, while the hub may gather device and responder data for the area around the reported event, and may generate maps for the various responders”) 

However Wons discloses the aspect of GPS system that facilitates a plurality of EMS responses comprises one or more pre-scheduled responses. (Barash paragraph 144: “Finally, the GPS and travel management module 308 can help home care staff plan optimized patient visit times depending on the optimized route planning For example, a home care administrator may need to plan a caregiver schedule for five patient visits during a particular day. The GPS and travel management module 308 can intelligently calculate the most economic visit sequence based on a combination of factors including, without limitation, patient location, visit duration, pre -scheduled patients, visit starting location (staff home or home care office), visit ending location (staff home or home care office), and places required to be visited during the day (e.g. physician office or laboratory). In this embodiment, the GPS tracking and travel management module preferably integrates with the workforce management system described above, with respect to the point-of-care caregiver scheduling module.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Wons to Barash and Hui and Pfeffer so the system can also be used for pre scheduled response to allow dispatch to track responders and provide guidance and help when needed in a non-emergency situations. 

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al., Pub. No.: 2011/0117878A1, in view of Hui and Pfeffer, and further in view of Langendorff, Pub. No.: 2013/0253831A1. 
With regard to claim 39:
Barash and Hui and Pfeffer do not disclose the method of claim 21, comprising routing to a custom address as indicated on the entire route. 
However Langendorff discloses the aspect of routing to a custom address (paragraph 185: “Once a street has been selected, the PND then displays a smaller virtual keypad 368 and prompts the user, by means of prompt 370, to enter the number of the house in the selected street and city that they wish to navigate to. If the user has previously navigated to a house number in this street, then that number (as shown in FIG. 5f) is initially shown. If, as in this instance, the user wishes to navigate to No. 35, Rembrandtplein once again, then the user need only touch a "done" virtual button 372 displayed at the bottom right hand corner of the display. If the user should wish to navigate to a different house number in Rembrandtplein, then all they need do is operate the keypad 368 to input the appropriate house number.”) as indicated on the entire route (fig. 5, paragraph 187: “Selecting the "done" button 374 causes the PND to display a further set of virtual buttons as shown in FIG. 5h offering options as to the type of route the user wishes to calculate, for example the fastest route, an eco route, the shortest route, a route avoiding motorways, a walking route, or further+r options accessed by pressing the arrow shaped virtual button. In this case, the user selects the fastest route using button 376. This causes the PND to calculate a route between the current location and the selected destination and to display that route 378, as shown in FIG. 5i, on a relatively low magnification map that shows the entire route. The user provided with a "done" virtual button 380 which they can press to indicate that they are happy with the calculated route, a "find alternative" button 382 that the user can press to cause the PND to calculate another route to the selected destination, and a "details" button 384 that a user can press to reveal selectable options for the display of more detailed information concerning the currently displayed route 378. The display includes a summary tab 390 providing a summary of the route information, and a further traffic tab 392 which the user may select to view detailed live traffic information for the route.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Langendorff to Barash and Hui and Pfeffer so the dispatch can see the custom address on the entirety of the map to be better informed and know where is the destination of the transportation.  


Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al., Pub. No.: 2011/0117878A1, in view of Hui and Pfeffer, and further in view of Setlur, Pub. No.; 2011/0063301A. 
With regard to claim 40:
Barash and Hui and Pfeffer do not disclose the method of claim 21, comprising displaying one or more of incident details and road closures on the map
 (paragraph 64: “This contextual map 821 is illustrated in FIG. 8B. As illustrated, the map 805 displays only the traffic and related incidents 823 (e.g., accidents, construction, road closures, special events) along the potential route(s) to the destination. In this way, a user of the map can quickly see the traffic information of most relevance rather than viewing all traffic within the mapped area.”) It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Setlur to Barash and Hui and Pfeffer so the dispatch can get up to date information about road closure to provide the EMS vehicle with necessary guidance and warning about potential issue with regard to road closure that could potentially jeopardize transportation of the victim.  


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ehlers, Pub. No.: 2007/0138347A1: An information system and method provides information to an operator of a motor vehicle. A destination location and a current position of the motor vehicle are established. A planned route is established as a function of the destination location and the current position, and at least one required parameter of the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179